Citation Nr: 1039569	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  09-16 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from August 
1951 to June 1953.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2010, the Veteran testified 
at a videoconference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not manifested 
during the Veteran's period of service; sensorineural hearing 
loss was not manifested in the first post-service year; and a 
preponderance of the evidence is against a finding that current 
hearing loss disability is related to military service.

2.  Tinnitus was not manifested in service; and a preponderance 
of the evidence is against a finding that current tinnitus is 
related to military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by military service, nor may service incurrence of 
sensorineural hearing loss be presumed.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38  
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the claims of service connection decided herein, the 
provisions of the VCAA have been fulfilled by information 
provided to the Veteran by correspondence dated in June 2008.  
That letter notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claims and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio, supra, Pelegrini, supra.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran's available service treatment records (STRs) are 
associated with his claims file, and pertinent post-service 
treatment records have been secured.  The Veteran underwent a VA 
examination in April 2009.  Evidentiary development in these 
matters is complete to the extent possible.  The Veteran has not 
identified any other pertinent evidence that remains outstanding.  
VA's duty to assist is met.

Law and Regulations

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  If certain 
chronic diseases, including organic diseases of the  nervous 
system (sensorineural hearing loss), are manifested to a 
compensable degree within one year following a veteran's 
discharge from active duty, they may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, shown 
to be chronic or when the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in service 
is not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247  
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims files, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claims.

Factual Background

The Veteran served on active duty from August 1951 to June 1953.  
The Veteran's DD Form 214 notes that his military occupational 
specialty was radio operator.

The Veteran's STRs, including a June 1953 separation examination 
report, are negative for complaints or findings of hearing loss 
or tinnitus.  On examination in June 1953, whispered voice 
testing revealed 15/15 hearing bilaterally.  

VA treatment records dated from 2006 to 2008 are negative for 
complaints or findings of hearing loss and tinnitus.

Following service, in May 2008, the Veteran submitted his first 
claim for VA compensation benefits.  He claimed that his current 
hearing loss and tinnitus began in service.

In response to a June 2008 VCAA notice letter, the Veteran 
indicated in a July 2008 statement that he no other information 
or evidence to give VA in support of his claim. 

An October 2008 treatment record from the Veteran's private 
audiologists notes that the Veteran was seen for a hearing loss 
evaluation.  He reported a history of noise exposure in service 
from firearms and radio communication.  Audiometric testing 
revealed bilateral moderate sensorineural hearing loss.  The 
examiner opined that the Veteran's sensorineural hearing loss was 
likely due to exposure to noise in the military.  No audiometric 
test results were provided.

An April 2009 VA examination report notes the Veteran's history 
of noise exposure while serving as a radio operator in service, 
with post-service employment doing marketing for a trucking 
company.  He complained of hearing loss and bilateral tinnitus.  
He reported that the tinnitus began a few years ago.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
45
45
LEFT
25
30
50
50
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  
After reviewing the Veteran's claims file, the VA examiner noted 
that that the Veteran's STRs showed no complaints or findings of 
hearing loss and tinnitus in service, and ear related problems 
were denied at the time of separation.  He opined:

There is no evidence of chronicity or 
continuity of care regarding hearing loss 
or tinnitus in the five decades following 
military separation.  The effects of 
presbycusis can not [sic] be ruled out.  
Considering these factors, it is the 
opinion of this examiner that it is less 
likely as not that the hearing loss and 
subsequent tinnitus are caused by, or the 
result of, noise exposure encountered 
during military service.

During the September 2010 Board hearing, the Veteran testified 
that he was exposed to noise from radios in service and had 
experienced hearing loss and tinnitus since that time.  Following 
service, he worked in an office environment.  He also spent 40 
years farming as a hobby; as a part of his farm work he drove a 
farm tractor.

Analysis

The medical evidence of record shows that the Veteran has hearing 
loss disability and tinnitus.  However, as noted above, despite 
the Veteran's contentions that these disabilities began in 
service, a June 1953 separation examination was normal.  The 
first evidence of either disability is an October 2008 private 
treatment record.  This interval of time between service 
separation and the earliest documentation of the disabilities 
are, of themselves, factors weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has considered the Veteran's own statements to the 
effect that he currently has hearing loss and tinnitus that were 
incurred during his military service.  He is competent to report 
observable symptoms, and thus such statements could potentially 
show continuity of symptoms such as to enable a grant of service 
connection.  However, his statements as to continuity are not 
deemed credible here.  Again, his STRs, including his separation 
examination, are negative for findings of hearing loss or 
tinnitus.  Moreover, he did not raise a claim referable to his 
claimed disabilities until 2008, decades after discharge.  If he 
had been experiencing continuous problems with hearing loss and 
tinnitus since service it is reasonable to expect that he would 
have initiated a claim much sooner.  Thus, continuity of 
symptomatology has not been established by either the clinical 
record or the Veteran's own statements.  

Regarding the etiology of his current hearing loss and tinnitus, 
the October 2008 opinion from his private audiologists supports 
the Veteran's claim and the April 2009 VA opinion does not.  When 
evaluating these opinions, the Board must analyze the credibility 
and probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide reasons 
for rejecting any evidence favorable to the Veteran.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert, supra.  Greater weight may be 
placed on one physician's opinion over another's depending on 
factors such as reasoning employed by the physicians, and whether 
or not and to what extent they review prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Here, the Board finds the October 2008 opinion to be less than 
because there is no indication that it is based on a review of 
the Veteran's complete pertinent history.  Specifically, the 
opinion makes no mention of the Veteran's normal separation 
physical examination and the absence of pertinent medical 
findings for more than 50 years; it may be that the Veteran 
neglected to provide this information to the examiner.

Conversely, the April 2009 VA opinion is based on a review of the 
Veteran's entire pertinent medical history, including his STRs 
and post-service medical evidence as noted above.  The examiner 
provided a detailed explanation of the rationale for the 
conclusion reached, as noted above.  In light of the foregoing, 
the Board finds the VA opinion the most probative and persuasive 
evidence in these matters.

The Veteran himself believes that his hearing loss and tinnitus 
were caused by noise exposure during his active service.  In this 
regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), in which it was held a lay person may 
speak as to etiology in some limited circumstances in which nexus 
is obvious merely through lay observation, such as a fall leading 
to a broken leg.  Here, however, the question of causation 
extends beyond an immediately observable cause-and-effect 
relationship and, as such, the Veteran is not competent to 
address etiology in the present case.  

Conclusion

In reaching the above conclusions, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance of 
the evidence is against the claims, that doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


